NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 JERRY D. BLANEY,
                  Claimant-Appellant,

                           v.

              ROBERT A. MCDONALD,
            Secretary of Veterans Affairs,
                 Respondent-Appellee.
                ______________________

                      2014-7089
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-789, Judge Coral Wong Pi-
etsch.
                ______________________

              Decided: November 12, 2014
                ______________________

   JERRY D. BLANEY, of Iowa Park, Texas, pro se.

    ALEXANDER CANIZARES, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent-
appellee. With him on the brief were STUART F. DELERY,
Assistant Attorney General, ROBERT E. KIRSCHMAN, JR.,
Director, and SCOTT D. AUSTIN, Assistant Director. Of
counsel on the brief were DAVID J. BARRANS, Deputy
2                                      BLANEY   v. MCDONALD



Assistant General Counsel, and TRACEY PARKER WARREN,
Attorney, United States Department of Veterans Affairs,
of Washington, DC.
                ______________________

Before O’MALLEY, BRYSON, and TARANTO, Circuit Judges.
PER CURIAM.
     Jerry D. Blaney appeals an order of the United States
Court of Appeals for Veterans Claims (“Veterans Court”)
denying his petition for writ of mandamus. See Blaney v.
Shinseki, No. 14-0789, U.S. App. Vet. Claims LEXIS 736
(Vet. App. Apr. 30, 2014) (“Veterans Court Decision”). We
affirm the Veterans Court’s decision to dismiss Mr.
Blaney’s claims regarding his state criminal proceedings
for lack of jurisdiction and dismiss Mr. Blaney’s appeal
relating to the merits of his case for lack of jurisdiction.
                       BACKGROUND
    On February 28, 2014, Mr. Blaney filed a petition for
extraordinary relief in the form of a writ of mandamus at
the Veterans Court. Veterans Court Decision, 2014 U.S.
App. Vet Claims LEXIS 736, at *1. In his petition, Mr.
Blaney asserted that he was a victim of a Department of
Veterans Affairs (“VA”) conspiracy, which led to his
unlawful state criminal conviction and incarceration in
Texas. To unravel the plot against him, Mr. Blaney
requested that the Veterans Court convene a special
investigating committee, enter summary judgment on his
claims, and issue an order that would enable Mr. Blaney
to sue the Veterans Court and the VA. Id. Mr. Blaney
also asked for assistance in resolving a thirteen-year-old
VA claim.
    The Veterans Court denied Mr. Blaney’s petition. Id.
at *2. To grant a writ, the Veterans Court explained it
must have potential jurisdiction over the claims. This
means that it generally “may only grant extraordinary
BLANEY   v. MCDONALD                                      3



relief to correct egregious oversights or errors in the VA
adjudicatory process.” Id. With respect to Mr. Blaney’s
complaints “about his state criminal proceedings and
alleged conspiracies perpetrated by VA officials,” the
Veterans Court concluded they fell outside the scope of its
jurisdiction. Id.
     As for Mr. Blaney’s vague allegations regarding an
outstanding VA claim, the Veterans Court found that,
while it may have jurisdiction over the claim, Mr. Blaney
failed to provide any detail about the pending claim. Id.
at *3. Because the burden was on Mr. Blaney to establish
that he was entitled to extraordinary relief, without any
evidence as to why Mr. Blaney required a writ, the Veter-
ans Court determined a writ was not warranted in this
case. Id. Even assuming arguendo that the VA claim
referenced by Mr. Blaney was one of his pending VA
claims, the Veterans Court further explained it had
recently determined that the VA was adequately pro-
cessing these claims. Id. at *4 (citing Blaney v. Shinseki,
No. 13-3040, 2014 U.S. App. Vet Claims LEXIS 115 (Vet.
App. Jan. 29, 2014)). Thus, absent proof that the Veter-
ans Court’s earlier decision was incorrect, there was no
basis to grant Mr. Blaney the relief he requested. There-
fore, the Veterans Court denied Mr. Blaney’s petition.
     Mr. Blaney timely appealed the Veterans Court’s de-
cision to this court.
                       DISCUSSION
      Our jurisdiction to review Veterans Court decisions is
limited by statute. Pursuant to 38 U.S.C. § 7292(a), the
court may review “the validity of a decision of the [Veter-
ans] Court on a rule of law or of any statute or regulation
. . . or any interpretation thereof (other than a determina-
tion as to a factual matter) that was relied on by the
[Veterans] Court in making the decision.” Unless the case
presents a constitutional issue, the court may not review
“a challenge to a factual determination,” or “a challenge to
4                                         BLANEY   v. MCDONALD



a law or regulation as applied to the facts of a particular
case.” 38 U.S.C. § 7292(d)(2). For appeals involving a
denial of a petition for writ of mandamus, the court has
jurisdiction to review the denial if it involves a non-
frivolous legal question. See Beasley v. Shineski, 709 F.3d
1154, 1158 (Fed. Cir. 2013) (“This court has jurisdiction to
review the CAVC’s decision whether to grant a manda-
mus petition that raises a non-frivolous legal question . . .
. We may not review the factual merits of the veteran’s
claim . . . .”); see also Lamb v. Principi, 284 F.3d 1378,
1381-82 (Fed. Cir. 2002). Such legal determinations are
reviewed without deference. Prenzler v. Derwinski, 928
F.2d 392, 393 (Fed. Cir. 2001).
    Here, the government argues that the court should
dismiss Mr. Blaney’s appeal for lack of jurisdiction, citing
Mr. Blaney’s own admission in his opening brief that the
Veterans Court’s decision did not involve the validity or
interpretation of a statute or regulation and did not
decide a constitutional issue. Appellee Br. at 7–8. While
Mr. Blaney does indicate in his informal brief that the
Veterans Court decision did not involve a purely legal
question, it is clear he believes that this court has the
ability to help him. In his appeal, Mr. Blaney alleges that
the Veterans Court had no grounds to dismiss his case for
lack of jurisdiction. Appellant Reply at 2. Mr. Blaney
also contends that the Veterans Court erred when it failed
to properly consider the merits of his appeal, arguing his
petition should have been granted because the facts of his
case are extraordinary. Id.
                        A. Jurisdiction
    Whether the Veterans Court had jurisdiction to issue
a writ of mandamus is a question of law. See Browder v.
Nicholson, 177 F. App’x 989, 991 (Fed. Cir. 2006) (explain-
ing that inquiries regarding the Veterans Court’s jurisdic-
tion are questions of law reviewable by this court). We
BLANEY   v. MCDONALD                                       5



therefore may review the Veterans Court’s jurisdictional
analysis.
    Under the All Writs Act, “all courts established by Act
of Congress may issue all writs necessary or appropriate
in aid of their respective jurisdiction[].” 28 U.S.C. § 1651.
With respect to the Veterans Court, its ability to issue a
writ of mandamus depends upon its potential jurisdiction,
not its actual jurisdiction. See In re Fee Agreement of Cox,
10 Vet. App. 361, 370–71 (Vet. App. 1997). Accordingly,
the Veterans Court lacks jurisdiction to issue a writ of
mandamus if the grant of the petition could not lead to a
Board of Veterans’ Appeals decision over which the Vet-
erans Court would have jurisdiction. Browder, 177 F.
App’x at 991 (citing Yi v. Principi, 15 Vet. App. 265, 267
(Vet. App. 2001)); see 38 U.S.C. § 7252(a) (“The Court of
Appeals for Veterans Claims shall have exclusive jurisdic-
tion to review decisions of the Board of Veterans’ Ap-
peals.”); Cox v. West, 149 F.3d 1360, 1363 (Fed. Cir. 1998)
(“[T]he Court of Veterans Appeals is limited to the juris-
diction set forth in chapter 72 of title 38 of the United
States Code . . . .”).
     The Veterans Court found that Mr. Blaney’s argu-
ments regarding his state criminal proceedings and the
alleged VA conspiracy went beyond the scope of its juris-
diction. Veterans Court Decision, 2014 U.S. App. Vet
Claims LEXIS 736, at *2. Because Mr. Blaney’s com-
plaints surrounding the circumstances of his incarcera-
tion do not involve a claim for veteran benefits, the
Veterans Court did not have jurisdiction to grant Mr.
Blaney’s petition as to these claims. See 38 U.S.C. § 7104
(describing the jurisdiction of the Board of Veterans’
Appeals). Accordingly, the Veterans Court did not err
when it dismissed this portion of Mr. Blaney’s petition for
lack of jurisdiction.
6                                       BLANEY   v. MCDONALD



                   B. Conditions for a Writ
    Whether Mr. Blaney satisfied the requirements for a
writ of mandamus is a challenge to the Veterans Court’s
application of law to facts. In his appeal, Mr. Blaney also
argues that the facts of his case entitle to him to a writ of
mandamus, and asks the court to reevaluate his case.
This allegation, however, goes beyond the scope of the
court’s jurisdiction. See Beasley, 709 F.3d at 1158. There-
fore, Mr. Blaney’s claim that the Veterans Court failed to
properly consider the merits of his case is dismissed.
                       CONCLUSION
     In light of the foregoing, we affirm the Veterans
Court’s decision regarding jurisdiction and dismiss Mr.
Blaney’s appeal relating to the merits of his case for lack
of jurisdiction.
    AFFIRMED-IN-PART, DISMISSED-IN-PART
                           COSTS
    No costs.